Case 16-40410        Doc 55     Filed 02/26/19     Entered 02/26/19 15:56:22          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 40410
         Gwendolyn Robinson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/27/2016.

         2) The plan was confirmed on 02/27/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/02/2018, 10/22/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/08/2018, 06/26/2018, 09/13/2018, 12/11/2018.

         5) The case was Dismissed on 02/11/2019.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-40410              Doc 55          Filed 02/26/19    Entered 02/26/19 15:56:22                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $9,695.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $9,695.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,966.76
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $447.79
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,414.55

 Attorney fees paid and disclosed by debtor:                           $400.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 ADT                                       Unsecured         500.00           NA              NA            0.00        0.00
 American Family Insurance                 Unsecured      4,020.00            NA              NA            0.00        0.00
 American First Finance                    Unsecured      1,251.00       1,251.91        1,251.91           0.00        0.00
 Bank of America                           Unsecured      2,000.00            NA              NA            0.00        0.00
 City of Chicago Department of Revenue     Unsecured           0.00        644.85          644.85           0.00        0.00
 Clark County District Attorney's Office   Priority       1,225.00            NA              NA            0.00        0.00
 Commonwealth Edison Company               Unsecured         400.00           NA              NA            0.00        0.00
 Credit Management LP                      Unsecured         494.00           NA              NA            0.00        0.00
 DirecTV                                   Unsecured         471.00           NA              NA            0.00        0.00
 Drleonards                                Unsecured          70.00           NA              NA            0.00        0.00
 First Premier Bank                        Unsecured         676.00           NA              NA            0.00        0.00
 Forest Recovery Servic                    Unsecured         602.00           NA              NA            0.00        0.00
 Gold Coast Hotel and Casino               Unsecured         800.00           NA              NA            0.00        0.00
 Illinois Back Institute                   Unsecured         300.00           NA              NA            0.00        0.00
 Jefferson Capital Systems                 Unsecured      3,088.00            NA              NA            0.00        0.00
 Jefferson Capital Systems LLC             Unsecured         375.00        425.13          425.13           0.00        0.00
 Jefferson Capital Systems LLC             Unsecured           0.00      3,088.69        3,088.69           0.00        0.00
 MABT/CONTFIN                              Unsecured         684.00           NA              NA            0.00        0.00
 Mercy Hospital                            Unsecured         500.00           NA              NA            0.00        0.00
 Merrick Bank                              Unsecured      1,936.00       1,896.36        1,896.36           0.00        0.00
 Monterey Financial Services               Unsecured         945.00           NA              NA            0.00        0.00
 Nissan Motor Acceptance Corporation       Unsecured            NA         233.86          233.86           0.00        0.00
 Nissan Motor Acceptance Corporation       Secured       24,535.00     24,768.86        24,535.00      2,901.97    2,378.48
 Pangea                                    Unsecured      1,650.00            NA              NA            0.00        0.00
 Peoples Energy Corp                       Unsecured         800.00           NA              NA            0.00        0.00
 PLS Financial                             Unsecured         500.00           NA              NA            0.00        0.00
 PNC Bank                                  Unsecured      1,400.00            NA              NA            0.00        0.00
 Portfolio Recovery Associates             Unsecured           0.00        571.39          571.39           0.00        0.00
 Portfolio Recovery Associates             Unsecured         585.00        593.30          593.30           0.00        0.00
 Resurgent Capital Services                Unsecured      1,227.00       1,227.11        1,227.11           0.00        0.00
 Resurgent Capital Services                Unsecured         950.00        975.03          975.03           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-40410             Doc 55   Filed 02/26/19    Entered 02/26/19 15:56:22               Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
 Speedy Cash                       Unsecured         500.00        956.34        956.34           0.00        0.00
 Stoneberry                        Unsecured         320.00        596.90        596.90           0.00        0.00
 Stratosphere Las Vegas            Unsecured         500.00           NA            NA            0.00        0.00
 TRIDENT ASST                      Unsecured         125.00           NA            NA            0.00        0.00
 VERIZON                           Unsecured      1,849.00            NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                 $0.00
       Mortgage Arrearage                                      $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                            $24,535.00           $2,901.97             $2,378.48
       All Other Secured                                       $0.00               $0.00                 $0.00
 TOTAL SECURED:                                           $24,535.00           $2,901.97             $2,378.48

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                $0.00
        Domestic Support Ongoing                                $0.00                $0.00                $0.00
        All Other Priority                                      $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $12,460.87                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                            $4,414.55
           Disbursements to Creditors                            $5,280.45

 TOTAL DISBURSEMENTS :                                                                            $9,695.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-40410        Doc 55      Filed 02/26/19     Entered 02/26/19 15:56:22            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/26/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
